Citation Nr: 1028125	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-26 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis 
of the thoracolumbar spine.

2.  Entitlement to service connection for degenerative arthritis 
of the right hip.

3.  Entitlement to service connection for degenerative arthritis 
of the left hip.

4.  Entitlement to service connection for degenerative arthritis 
of the right foot.

5.  Entitlement to service connection for degenerative arthritis 
of the left foot.  

6.  Entitlement to service connection for degenerative arthritis 
of the right elbow.

7.  Entitlement to service connection for degenerative arthritis 
of the left elbow.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to September 1974 
and from September 1976 to March 1992.

This matter arises before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2010, the Veteran testified at a video conference hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing has been reviewed and is associated with the 
claims file.  At the hearing, there was some confusion over what 
issues were on appeal to the Board.  After reviewing the complete 
claims file, the Board notes that an August 2008 statement of the 
case included 18 issues, but the Veteran only appealed the RO's 
decisions regarding arthritis in his back, hips, feet, and 
elbows.  Therefore, the seven issues listed above are the only 
issues that the Board has jurisdiction to decide.  See 38 C.F.R. 
§ 20.202 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims. 

VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) contains 
competent lay or medical evidence of a currently diagnosed 
disability; (2) establishes that the Veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during the applicable presumptive period if the 
Veteran has the required service to trigger the presumption; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The evidence of 
record shows the Veteran has been diagnosed with osteoarthritis 
of multiple joints, including his elbows and hips, as early as 
September 2002.  He also received treatment for foot and back 
injuries in service and reported a history of recurrent back 
pain, swollen or painful joints, and foot trouble at his 
retirement medical examination.  However, the record does not 
contain an opinion regarding whether the Veteran's currently 
diagnosed osteoarthritis "of multiple joints" is related to his 
period of active military service.  Therefore, the Veteran should 
be afforded a compensation and pension examination in order to 
determine the exact nature of his current disability, if any, and 
provide an opinion on whether there is a nexus between that 
disability and his period of active military service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded with an 
appropriate examination to determine the 
nature and extent of any arthritis disability 
he may be diagnosed with and whether his 
arthritis is related to his period of active 
military service.  The claims file and a copy 
of this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests should be 
conducted, and the examiner should review the 
results of any testing prior to completion of 
the report.

The examiner should specifically state which 
of the Veteran's joints have arthritis and 
whether that arthritis is at least as likely 
as not (i.e., probability of 50 percent) 
etiologically related to the Veteran's period 
of active military service.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

2.  After any additional development deemed 
necessary is accomplished, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


